Citation Nr: 0027990	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  94-38 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of the lumbosacral spine, rated at 10 percent 
prior to December 16, 1998. 

2.  Entitlement to an increased rating for intervertebral 
disc syndrome of the lumbosacral spine, rated at 20 percent 
since December 16, 1998.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1953 to January 
1955 and from April 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for the veteran's intervertebral disc 
syndrome of the lumbosacral spine.  In February 1997 and in 
September 1998 this matter was remanded to the RO for further 
evidentiary development.  By rating action in May 2000, the 
RO granted a 20 percent rating for the veteran's 
intervertebral disc syndrome of the lumbosacral spine, 
effective from December 16, 1998.  The veteran has continued 
her appeal.  

The Board notes that since the RO in May 2000 assigned a 20 
percent rating for intervertebral disc syndrome of the 
lumbosacral spine effective from December 16, 1998 only, and 
the veteran's claim for an increased rating was received by 
the RO on August 26, 1993, the veteran's entitlement to a 
rating in excess of 10 percent prior to December 16, 1998 
remains pending and must also be considered.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected intervertebral disc 
syndrome of the lumbosacral spine, prior to December 16, 
1998, was manifested by complaints of chronic low back pain, 
and weakness and numbness of the lower extremities, as well 
as objective evidence of limitation of motion, pain on 
motion, and weakness of the lumbosacral spine and the lower 
extremities, comparable to moderate intervertebral disc 
syndrome; there is no evidence of severe intervertebral disc 
syndrome, or severe limitation of lumbar motion, or symptoms 
evidencing comparable impairment.

3.  The veteran's service-connected intervertebral disc 
syndrome of the lumbosacral spine, effective from December 
16, 1998, is manifested by no more than chronic low back 
pain, weakness of the lower extremities, moderate limitation 
of motion, moderate intervertebral disc syndrome, and 
functional impairment that is no more than moderate in 
degree.  


CONCLUSIONS OF LAW

1.  The intervertebral disc syndrome of the lumbosacral spine 
is 20 percent disabling prior to December 16, 1998 according 
to applicable criteria.  38 U.S.C.A. § 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for intervertebral disc syndrome of the lumbosacral 
spine have not been met, either before or after December 16, 
1998.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A private treatment record dated in February 1993 showed that 
the veteran had an extensive history of back surgery with an 
"L3 through sacral" fusion and a C4-C6 laminectomy.  The 
veteran complained of back pain and leg weakness and giving 
way, over the past several months.  The examiner noted that 
by the veteran's description of her symptoms, "it sounded 
more like spinal stenosis than a true radiculopathy".  Her 
neurologic examination was found to be "quite good".  It 
was noted that she was stiff with side bending and forward 
flexion, but it was not painful.  It was also noted that she 
may have discomfort at the junction between the fused and 
unfused lumbar spine.  An MRI was ordered to check for spinal 
stenosis.

A Latrobe Area Hospital record dated in February 1993 showed 
that the veteran underwent an MRI of the lumbar spine which 
showed surgical fusion of the posterior elements of L3-L4 and 
L4-L5, degenerative change at L5-S1, and no evidence of disc 
herniation or nerve root compromise.

A private treatment record dated in March 1993 showed that 
the veteran reported that she felt good, and she was not sure 
if she wanted to consider epidural steroids at that time.  

On VA examination in November 1993, the veteran reported that 
in 1956 she fell and injured her lower back, and spinal 
fusion of the lumbosacral spine was done in 1957.  She 
claimed that since then, she had been suffering from low back 
pain and sciatica syndrome in both lower extremities with 
weakness of both legs, but more on the right.  Examination of 
the lumbosacral spine showed no postural abnormalities, no 
fixed deformity, and the musculature of the back was within 
normal limits.  Range of motion showed that forward flexion 
was to 90 degrees, backward extension was to 0 degrees, 
"left lateral flexion was to 45 degrees", "bilateral 
flexion was to 45 degrees", left and right rotation was to 
75 degrees.  There was no objective evidence of pain on 
motion, and no neurological deficits.  The diagnoses included 
low back pain, secondary to injury and "L and sacral 
fusion".  

On VA examination in September 1994, the veteran presented 
with vague complaints of upper and lower extremity weakness, 
neither more prominent distally or proximally, which she 
called sciatic pain, which emanated bilaterally into the 
lower extremities to the third digit on both sides.  
Objective examination showed no postural abnormalities and no 
fixed deformity.  The musculature of the back was found to be 
adequate.  Range of motion was to 90 degrees on forward 
flexion, to 10 degrees on backward extension, to 25 degrees 
on left and right lateral extension, and to 90 degrees on 
rotation to the left and right.  It was noted that the 
veteran did not seem to have significant pain with these 
motions, except when asked to extend past the ranges reported 
above.  A complete neurological examination of the upper and 
lower extremities was performed, which revealed normal 
reflexes throughout, "upgoing toes bilaterally", a negative 
Babinski's sign, and negative Hoffman's sign bilaterally.  
Her motor examination showed 5/5 throughout, and her sensory 
examination was decreased in the legs over the L2 dermatome.  
The diagnosis was that the veteran seemed to have some mild 
sensory deficit from her past injuries and surgery.  It was 
noted that there was no evidence of muscle weakness or 
decreased reflexes which could account for significant 
neurological impairment.  

In February 1997 this matter came before the Board and was 
remanded to the RO for further evidentiary development, to 
include obtaining current treatment records for the veteran, 
and scheduling a VA orthopedic examination for the veteran.

Received in May 1997 by the RO were private treatment records 
from Ligonier Medical Associates dated from January 1996 to 
April 1997 and showing treatment for various unrelated 
medical problems.  In March 1996 she reported having 
occasional tingling into her left fourth and fifth toes, and 
she later reported having no bladder problems.  

Also received in May 1997 were treatment records from Dr. 
Wigle, dated from February 1993 to February 1996, some of 
which had previously been submitted by the veteran.  In 
December 1993 the veteran called and requested lumbar 
epidural steroids.  In April 1994 she was seen for follow-up 
of recurrent back pain and reported she did not get much help 
from the epidural steroids.  She was referred for a short 
course of therapy.  In May 1994 the veteran reported that she 
had received some benefit from the therapy.  In February 1996 
she requested a referral again for epidural steroids for low 
back pain.  

Treatment records from the SurgiCenter at Ligonier showed 
that on January 14, 1994 the veteran was seen by Mandiga Rao, 
M.D. on a consultation basis, with a chief complaint of lower 
back pain and numbness in the lower extremities.  She 
reported progressive weakness of the lower extremities and 
low back pain and numbness in the lower extremity.  She 
reported that her symptoms were progressively increasing and 
that she had numbness so bad that she was not able to do 
household activities.  She reported that any activity 
precipitated severe weakness in the lower extremities.  
Examination showed tenderness in the bilateral sacroiliac 
areas, in the tip of the sacrum, and in the left hip joint.  
Dr. Rao indicated that with the veteran's diagnosis of L5-S1 
radiculopathy with residual paresthesias, an epidural steroid 
injection would be tried, and if that failed a caudal 
epidural would be tried.  She subsequently underwent lumbar 
epidural steroid injections in January and February 1994.  

Treatment records from the SurgiCenter at Ligonier also show 
that on February 21, 1994 the veteran's diagnosis was post 
laminectomy syndrome, and it was noted that she had been 
given a caudal epidural steroid injection on January 14, 
1994, which did not help her.  She reported she continued to 
have severe low back pain whenever she sat in the car for a 
long period of time, and excruciating pain radiated down to 
her lower extremity.  On February 21, 1994 she was given 
another caudal epidural steroid injection.  In a February 25, 
1994 Final Pain Clinic Consultation Report, it was noted that 
the veteran had received a caudal epidural steroid injection 
in January 1994, and was examined one week later and reported 
that her pain continued to be the same.  She was brought in a 
second time for a lumbar epidural steroid injection at a 
higher level than the fusion, and it was noted that she only 
got pharmacological relief.  It was also noted that she had 
some amount of residual numbness for two to three days after 
that, and as of February 25, 1994 she continued to have the 
same amount of pain.  Dr. Rao concluded that the injections 
were not helping the veteran and she was sent back to Dr. 
Wigle for follow-up.

Also received in May 1997 was a rehabilitation evaluation 
report by Rehabilitation Systems, Inc., dated in April 1994, 
showing that the veteran was referred for physical therapy.  
It was noted that the veteran's primary diagnosis was 
weakness in the legs, and her secondary diagnosis was spinal 
stenosis.  She presented with reflexes present in the lower 
extremities, and was able to walk on heels and toes, but had 
very poor balance.  It was noted that she had no flexion or 
extension in the lumbosacral area, straight leg raising was 
to 70 degrees, bilaterally, with questionable hamstring 
tightness.  It was noted that a "long sit" went within ten 
inches of the toes, and "forward bend" went within ten 
inches of the floor.  The goals were to decrease numbness and 
pain in the low back and feet, increase both lower 
extremities for strength secondary to possible narrowing in 
the spinal canal and spinal stenosis.  She underwent six 
physical therapy appointments in April and May 1994, and 
continued to complain of numbness in her legs.  In May 1994, 
reevaluation of her condition showed continued weakness in 
both legs.

On VA examination in September 1997 the veteran reported 
having lower lumbar back pain and weakness in her legs.  She 
reported having muscle cramping in her legs, and denied any 
radiculopathy or paresthesias in her lower extremities.  She 
reported that her lower back pain was relieved to some extent 
by Motrin.  She denied any bowel or bladder symptomatology.  
Physical examination showed that she walked with a normal 
gait.  On range of motion testing of her spine, she was able 
to flex to 90 degrees, extend to 20 degrees, laterally bend 
to 20 degrees on the right and left, and rotation of 
approximately 20 degrees on the right and left.  There was no 
tenderness on palpation of her lumbar region.  She had pain 
on deep palpation over the bony area of the posterior pelvis, 
over the area where the posterior/superior iliac spine would 
be.  On sensation examination, she had intact pin prick 
sensation in the L1, L2, and L3 distributions, and slightly 
decreased pin prick sensation in the L4-L5, S1 distributions 
bilaterally.  She had normal perianal sensations and 
posterior buttocks sensation.  An x-ray of the lumbosacral 
spine showed a fusion with osseous fusion of the L3-L4, S1 
vertebrae posteriorly.  There was good fusion mass.  The 
diagnoses included mechanical back pain and hypesthesia L4-
L5, S1 distribution, bilateral lower extremities.  The VA 
examiner noted that the veteran was not functionally 
incapacitated by these diagnoses, and indicated that she 
would be limited by her mechanical back pain from heavy 
manual labor.  She had good pain control of her lower back 
pain and bone donor graft site pain with nonsteroidal anti-
inflammatory treatment.  The hyperesthesias that she had in 
her lower extremities, bilaterally, was noted to be more 
subjective than objective.  It was noted that her initial 
injury was sustained during her military service, and the 
mechanical back pain that she had now was related to her 
surgical procedure.  It was also noted that the bone donor 
graft site pain was related to the surgical procedure for 
fusion of her spine.  

In a letter to the RO, dated in October 1998, the veteran 
reported that she had not been to see a doctor for her back 
condition since September 1997.  

In April 1999 the University Drive VAMC responded to the RO's 
request for treatment records for the veteran, indicating 
that there were no additional treatment notes for the veteran 
from the September 1997 VA examination to the present.  

A radiological report of an x-ray of the lumbar spine 
conducted at Latrobe Area Hospital in November 1998 provided 
impressions of L3 to S1 fusion and narrowing of the L5-S1 
disc space.  An MRI report provided an impression of central 
disc bulge at L5-S1, which was noted to be "rather small", 
but "may be in contact with the left S1 root".

Private treatment records from Dr. Wigle showed that the 
veteran was seen in November 1998 with complaints of 
continuing back pain with a very tender right SI trigger 
point, which was injected.  It was noted that her back and 
leg pain were worsening.  Clinical examination showed a 
slightly depressed right knee jerk and symmetrically 
depressed ankle jerks with some weakness of right great toe 
extension, which Dr. Wigle noted "may or may not be 
worsening".  Dr. Wigle indicated that the description of the 
veteran's symptoms, with leg and back discomfort with 
walking, suggested spinal stenosis.  She was seen in December 
1998 for follow-up for low back pain.  It was noted that her 
MRI showed a solid fusion and a narrow L5, S1 disc which was 
centrally bulged, which Dr. Wigle noted might be causing her 
left leg symptoms.  It was also noted that the veteran was 
not sure she wanted to do anything about it, since a previous 
trial of epidural steroids was not effective secondary to 
difficulty assessing the spinal canal.  Dr. Wigle noted that 
the veteran had symptoms involving both hands which "sounded 
like polyneuropathy".  

On VA neurological examination in December 1998 the veteran 
was seen for symptoms of neck and back pain with lower 
extremity weakness.  She reported that her major disability 
was lower extremity weakness with exercise, not relieved by 
rest.  Examination showed increased tone in the lumbar 
paraspinal muscles.   There was no atrophy in the calf 
muscles.  In the lower extremities, there was mild iliopsoas 
weakness bilaterally and mild left tibialis anterior 
weakness.  The veteran was able to rise from a chair without 
use of her hands, but "with a modest bit of effort".  Her 
lower extremity tone was normal on repeated testing in the 
supine position.  It was noted that her knee jerks were 
elicitable, although the right was somewhat less than the 
left.  Her ankle jerks were found to be more difficult to 
elicit and, the left was more subdued than the right.  Her 
gait was found to be normal.  The diagnosis was that the 
veteran's subjective complaints were "of only modest 
subjective corroboration".  There was modest iliopsoas 
weakness, but it was noted that these were weak muscles to 
begin with, and the veteran could rise from a chair, which 
was a test for proximal strength.  In regard to radicular 
abnormalities, it was noted that she had mild tibialis 
anterior weakness in the left leg, possibly reflecting some 
L5 abnormality, but these findings were found to be 
"modest".

On VA orthopedic examination in December 1998 the veteran 
reported that she underwent an L3 to L5 laminectomy and 
fusion in 1957, and concurrent to that operation, she had a 
right iliac crest bone graft taken to promote the fusion.  
She claimed she developed right lower extremity weakness and 
numbness, which precipitated a fall in 1969, secondary to her 
subjective weakness.  The VA examiner noted that the veteran 
presented with multiple narrative descriptions, which were 
typed onto index cards, regarding her recent medical history 
and complaints.  

On the veteran's first index card, she reported that she had 
pain in the lower back and legs, that was more intense 
recently.  She saw her private doctor in November 1998 for 
pain across the back, at the top of the lumbar area, down the 
right or left leg, and sometimes both.  She had soreness 
along the right-side of the lumbar spine, and the fusion bone 
area was particularly sore.  She had burning across the back 
and down the legs into the soles of her feet, cramping in her 
lower leg and second toe from the end, moreso on the left 
side.  

On the second index card, the veteran reported having pain 
down through the lumbar area, as if a hook was stuck in the 
fusion site and someone was pulling on ropes through the back 
of her leg.  She reported that her private physician gave her 
a shot to the region of fusion.  She claimed that her 
conditions lessened somewhat, but then burning (hot flashes) 
began in the sole of her foot which lasted a week to ten 
days, and then moved to the arch, and was sometimes followed 
by or accompanied by a sharp pain in the leg bone.  She 
claimed that her private physician ordered an MRI which 
showed spinal stenosis.  

In the third index card, the veteran reported that over the 
years she constantly had weakening on usage, walking, 
bending, stooping, and lifting, including with grocery 
shopping.  She claimed that in the past few years, she had to 
hire help to take over her housecleaning chores.  She also 
reported a loss of alertness, and "patchy inability" to 
think and act, which accompanied the increased weakened 
condition.  She indicated that her reflex response of the 
legs, particularly the right, varied with the result of 
usage, and she claimed that during the last examination there 
was no response.  She noted that during her private 
physician's examination in November, the response was "only 
reduced", and there was "increased reduction of response" 
at the ankles.  

In the fourth index card, the veteran reported having locking 
of the spine on prolonged standing, and slipping of the 
vertebra directly above the fusion site with prolonged 
sitting.  She reported taking 2,400 mg. of ibuprofen for five 
years, as well as 10 mg of chlordiazepoxide twice a day.  

In her fifth index card, the veteran reported having neck 
problems, resulting from a fall which caused bleeding and 
additional problems within cervical spine.  

In the sixth index card, the veteran noted that the Remand 
stated that "arthritic changes must be considered".  She 
indicated that the original fusion site was at L3-L4, and 
that now the fusion was complete to the tail bone, with 
internal stenosis, which she claimed was "obviously due to 
arthritic changes".  She also indicated that the Remand 
stated that "consideration must be given to changes 
occurring ... during activity", and claimed that no such test 
had been conducted on which to draw a medical conclusion.

On VA examination in December 1998, the veteran also reported 
that she was treated for her lumbar spine with epidural 
steroids in 1994, with no relief.  On examination, the VA 
examiner observed the veteran's gait for an extended distance 
down the hall, 25 feet down and 25 feet back, and noted that 
she did not have any evidence of an antalgic gait.  It was 
noted that the veteran had good posture with her gait, but 
did show some evidence of discomfort toward the end of the 
gait analysis as shown by grimacing on her face.  Examination 
of the lumbar spine range of motion was 75 degrees of forward 
flexion, 0 degrees of backward extension, 15 degrees of 
lateral bending, 35 degrees on left axial rotation, and 45 
degrees on right axial rotation.  On palpation, she had 
tenderness of the lumbar spine, midline as well as 
paraspinal.  She had negative straight leg raising 
bilaterally, and decreased sensation to pin prick in the 
bilateral lower extremities starting at the mid thigh and 
extending distally, but pin prick was preserved to the soles.  
Light touch was intact throughout.  

On VA examination in December 1998, on initial motor strength 
testing, the veteran's quadriceps were found to be about 4+/5 
bilaterally, possibly slightly weaker on the right.  Her 
extensor hallucis longus and anterior tibialis were 5/5 
bilaterally, gastrocnemius and soleus were about 4+/5 
bilaterally.  Reflexes at the quadriceps were 2+ bilaterally, 
and at the gastrocnemius-soleus, 1 bilaterally.  It was noted 
that she had a negative Clonus and negative Babinski's.  She 
was asked to do ten toe raises and ten ankle dorsiflexion 
exercises, as well as squat ten times, but could only squat 
seven times.  She was able to complete the ten toe raises 
with full excursion of her gastrocnemius muscles and was able 
to do the extensor hallucis longus and anterior tibialis 
tests with brief fatigue of her muscles.  Repeat motor 
examination did not show any interval change, despite the 
fatigue preconditioning.  

On VA examination in December 1998, the VA examiner further 
noted that no x-rays were available for review, however, a 
report from September 1997 showed the veteran was status post 
L4-L5 laminectomy with degenerative disc disease at L5-S1, 
with associated narrowing and an L4-L5 fusion.  She had an 
MRI done in November 1998 which showed residual Pantopaque 
dye in the spinal canal, bony fusion from L3 to S1, narrowing 
of the L5-S1 disk space with mild central disk bulge at L5-
Sl, although rather small, which may be in contact with the 
left S1 nerve root.  The VA examiner noted that there was no 
spinal stenosis, and intervertebral foramen were patent.  

On VA examination in December 1998, the diagnosis was that 
the veteran had a service connected lumbar degenerative 
disease secondary to a prior L3 to L5 fusion.  The VA 
examiner noted that it was likely that her accelerated 
degenerative changes at the adjacent segments was due to the 
fusion mass, and that her back symptoms may be referable to 
this situation.  The VA examiner also noted that the 
veteran's lumbosacral spine did show some weakened movement 
and fatigability as judged by her fatigability during gait, 
however, her motor strength testing and range of motion in 
her limbs did not show evidence of excess fatigability, due 
to pre-testing and pre-fatiguing and repeat examination of 
her muscle strength.  The VA examiner opined that due to 
degenerative changes, the veteran's pain could significantly 
limit her functional ability especially during flare ups and 
when the lumbosacral spine was used repeatedly over time.

Received by the RO in May 1999 were private treatment records 
from Daniel J. Muccio, M.D. who evaluated the veteran in July 
and October 1994 after she had an episode of syncope, or near 
syncope and fell striking her occipital region on the left on 
the edge of a marble table.  She denied weakness, gait 
disturbance, or bowel or bladder symptoms.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The veteran's service-connected low back disability 
encompasses limitation of motion and degenerative disc 
disease.  Accordingly, it may be rated as either of these 
entities, whichever is to her best advantage.  Most recently, 
her service-connected low back disability has been rated 20 
percent disabling under Diagnostic Code 5293.  A 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

As noted above, the veteran's service-connected low back 
disability may also be rated based on limitation of motion.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion, therefore, 38 C.F.R. §§  
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under the Code.  
VAOPGCPREC 36-97, December 12,1997.  

Entitlement to a rating in excess of 10 percent for 
intervertebral disc 
syndrome of the lumbosacral spine, prior to December 16, 
1998.

The Board finds that the objective evidence of record dated 
prior to December 16, 1998 (the date of the most recent VA 
examination) establishes that the veteran's service-connected 
low back disability warrants an increased rating to 20 
percent, prior to December 16, 1998.  With regard to her 
orthopedic impairment due to her service-connected low back 
disability, the record reflects that her lumbar range of 
motion has fluctuated in severity.  On VA examination in 1993 
forward flexion was to 90 degrees, backward extension was to 
0 degrees, "bilateral flexion was to 45 degrees", left and 
right rotation was to 75 degrees, and there was no objective 
evidence of pain on motion.  On VA examination in 1994, range 
of motion was to 90 degrees on forward flexion, to 10 degrees 
on backward extension, to 25 degrees on left and right 
lateral extension, and to 90 degrees on rotation to the left 
and right.  She did not have significant pain on these 
motions, except when asked to extend past the reported 
ranges.  On VA examination in 1997 range of lumbar motion 
testing showed she was able to flex to 90 degrees, extend to 
20 degrees, laterally bend to 20 degrees on the right and 
left, and rotation of approximately 20 degrees on the right 
and left.  In a rehabilitation evaluation report dated in 
1997 it was noted that she had no flexion or extension in the 
lumbosacral area.  

With regard to the veteran's neurological symptoms, on VA 
examination in 1994 the diagnosis was mild sensory deficit 
from past injuries and surgery, but no evidence of muscle 
weakness or decreased reflexes to account for significant 
neurological impairment.  A rehabilitation evaluation report 
dated in 1997 showed that the veteran's primary diagnosis was 
weakness in the legs, and she underwent a course of physical 
therapy, but continued to complain of numbness and 
reevaluation showed continued weakness in both legs.  A 
private treatment record dated in November 1998 showed that 
the veteran's back and leg pain were worsening.  Clinical 
examination showed a slightly depressed right knee jerk and 
symmetrically depressed ankle jerks.  

Thus, the record essentially reflects that the veteran's low 
back symptoms have primarily included complaints of chronic 
severe low back pain, and weakness and numbness of the lower 
extremities, as well as objective evidence of limitation of 
motion, pain on motion, and weakness of the lumbosacral spine 
and the lower extremities.  She has also been treated for her 
recurrent low back pain with several shots of lumbar 
steroids, which reportedly did not help.  The Board therefore 
concludes that when the veteran's subjective complaints and 
objectively noted orthopedic and neurologic low back symptoms 
are factored in with her functional loss due to pain and 
weakness, the level of impairment due to the veteran's 
service-connected intervertebral disc syndrome of the 
lumbosacral spine, prior to December 16, 1998, is comparable 
to moderate intervertebral disc syndrome, as contemplated by 
Diagnostic Code 5293.  Accordingly, a 20 percent rating is 
warranted for the veteran's intervertebral disc syndrome of 
the lumbosacral spine, prior to December 16, 1998.  

Entitlement to a rating in excess of 20 percent
 for intervertebral disc syndrome of the lumbosacral spine.

The veteran contends that her service-connected low back 
disability evidences a greater degree of impairment than that 
reflected in her currently assigned 20 percent evaluation.  
In order to meet the criteria for an increased rating under 
Diagnostic Code 5293, the veteran would have to show that she 
has severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief, or symptoms 
evidencing comparable impairment.  

First, the Board notes that the evidence of record does not 
show that the veteran's intervertebral disc syndrome is 
severe with recurring attacks and little intermittent relief.  
On VA neurological examination in December 1998 she 
complained of back pain with lower extremity weakness.  
Objectively, it was noted that she had mild weakness in the 
lower extremities, but she was able to rise from a chair 
without use of her hands, and "with a modest bit of 
effort".  Her knee jerks were elicitable, although the right 
was somewhat less than the left, and her ankle jerks were 
found to be more difficult to elicit and, the left was more 
subdued than the right.  The diagnosis was that the veteran's 
subjective complaints were "of only modest subjective 
corroboration".  There was modest iliopsoas weakness, but it 
was noted that these were weak muscles to begin with, and the 
veteran could rise from a chair, which was a test for 
proximal strength.  In regard to radicular abnormalities, it 
was noted that she had mild tibialis anterior weakness in the 
left leg, possibly reflecting some L5 abnormality, but these 
findings were found to be "modest".  Based on a review of 
the objective evidence, along with the veteran's numerous 
subjective complaints, the Board finds that the evidence of 
record does not support a finding that she has severe 
intervertebral disc syndrome.  While the veteran has on 
several occasions reported having pain in the lumbosacral 
spine lower extremity weakness, and a burning sensation in 
the lower extremity, there have been very few abnormal 
neurological findings appropriate to the site of a diseased 
disc.  Even assuming worsened intervertebral disc syndrome 
during flare-ups, and associated limitation of motion, the 
intervertebral disc syndrome is not shown to be more than 
moderate in degree, and therefore supports no more than a 20 
percent rating, from December 16, 1998, under Diagnostic Code 
5293.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  

The Board has also considered whether the veteran would be 
entitled to a higher rating pursuant to other diagnostic 
codes.  In order to meet the criteria for an increased rating 
under Diagnostic Code 5292, the veteran would have to show 
severe limitation of motion of the lumbar spine, however, the 
evidence of record does not show that the veteran's 
limitation of motion is severe in degree.  On VA orthopedic 
examination in 1998, the veteran had numerous complaints 
regarding her low back and lower extremities, including pain, 
weakness, and examination showed that lumbar spine range of 
motion was 75 degrees of forward flexion, 0 degrees of 
backward extension, 15 degrees of lateral bending, 35 degrees 
on left axial rotation, and 45 degrees on right axial 
rotation.  These clinical findings show that the limitation 
of motion of the veteran's lumbar spine is most appropriately 
evaluated as no more than moderate under Diagnostic Code 
5292.  

In making these assessments, the Board has considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§§ 4.40, 4.45.  On VA examination in 1998, the VA examiner 
noted that the veteran's lumbosacral spine did show some 
weakened movement and fatigability as judged by her 
fatigability during gait, however, her motor strength testing 
and range of motion in her limbs did not show evidence of 
excess fatigability, due to pre-testing and pre-fatiguing and 
repeat examination of her muscle strength.  The VA examiner 
opined that due to degenerative changes, the veteran's pain 
could significantly limit her functional ability especially 
during flare ups and when the lumbosacral spine was used 
repeatedly over time.  The Board notes that while the 
objective evidence of record shows that the veteran 
complained of low back pain, there has not been any objective 
evidence of additional limitation of motion due to pain.  
Moreover, the medical evidence of record shows that there is 
no more than moderate limitation of motion of the lumbar 
spine, even considering any additional disability caused by 
excess fatigability, incoordination, or flare-ups.  The Board 
also notes that there is no objective evidence of any 
functional limitation showing that the veteran's disability 
would present a severe impairment or that her restriction of 
motion would be equivalent to ankylosis as required for an 
increased rating.  



ORDER

A 20 percent rating for intervertebral disc syndrome of the 
lumbosacral spine is granted for the period prior to December 
16, 1998, subject to the regulations governing the payment of 
monetary awards.

A rating in excess of 20 percent for intervertebral disc 
syndrome of the lumbosacral spine is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 

